Case: 21-20163     Document: 00516270238          Page: 1    Date Filed: 04/06/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 6, 2022
                                   No. 21-20163                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bithomas Ceasar, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                              No. 4:18-CR-458-1


   Before Stewart, Clement, and Elrod, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
          Bithomas Ceasar, Jr., was charged with receipt, distribution, and
   possession of child pornography. The district court found him incompetent
   to stand trial, and he was committed for evaluation and treatment. Towards
   the end of the commitment period, Ceasar was released on bond to live with
   his mother, and shortly after that the warden of the medical facility issued a
   certificate declaring that he had recovered sufficiently to be competent to
   stand trial. But several months later, all parties, and ultimately the court,
   agreed that he was again incompetent. The question this case presents is
   whether at that time the district court was permitted to return Ceasar to
Case: 21-20163     Document: 00516270238           Page: 2   Date Filed: 04/06/2022




                                    No. 21-20163


   custody for an additional period of competency restoration treatment, or
   whether civil commitment proceedings were the only option. Because the
   district court retained the authority to commit Ceasar to a second period of
   competency restoration treatment, we AFFIRM its order doing so and
   REMAND for further proceedings consistent with this opinion.
                                         I.
          In August 2018, Ceasar was indicted for receipt, distribution, and
   possession of child pornography. In October 2019, the district court found
   Ceasar mentally incompetent to stand trial and ordered him to be
   hospitalized at a federal medical facility for competency restoration and
   evaluation.   He arrived at the facility on December 10, 2019 and, in
   accordance with federal law, was to remain there for no more than four
   months. See 18 U.S.C. § 4241(d)(1). Shortly before that four-month period
   ended, the Government moved to extend the treatment period for an
   additional four months under 18 U.S.C. § 4241(d)(2).             Dr. Ashley
   Christiansen, the doctor in charge of evaluating Ceasar, advised that with the
   additional time his competency could be restored. Ceasar opposed the
   extension and asked for compassionate release because of COVID-19, and he
   also requested that his competency proceedings be stayed.
          With the agreement of both parties, the district court ordered the
   competency proceedings to be stayed because of the pandemic and ordered
   Ceasar to be released on bond from the medical center to live with his mother.
   It also directed Dr. Christiansen to submit an updated report of Ceasar’s
   condition within a few weeks. In that report, Dr. Christiansen concluded that
   Ceasar was “likely competent to proceed in his case,” but explained that her
   conclusion was based on very limited data and that “an additional period of
   competency restoration and evaluation may be prudent.” A few weeks after
   the proceedings were stayed and Ceasar was released on bond, the hospital




                                         2
Case: 21-20163      Document: 00516270238           Page: 3   Date Filed: 04/06/2022




                                     No. 21-20163


   warden issued a certificate of competency based on Dr. Christiansen’s
   report. About two months later, however, the defense’s expert psychologist
   submitted a report concluding that Ceasar was at that time incompetent, but
   that his competency could be restored with treatment.
          In March 2021, the district court held a new competency hearing.
   Both the Government and the defense agreed that at that time Ceasar was
   incompetent but that his competency could be restored with additional
   treatment. The Government requested that he be committed for restoration
   treatment once again. Ceasar argued that because the warden had certified
   him competent the year before, the only option for the court to commit him
   for additional treatment was to do so through civil commitment proceedings
   under 18 U.S.C. §§ 4246 and 4248.
          The district court agreed with the Government and ordered Ceasar to
   undergo additional treatment at another federal medical facility either for
   four months or until his competency was restored, whichever came earlier.
   The court explained that because an additional commitment period would
   likely enable Ceasar to gain competency, it was authorized to commit him for
   an additional reasonable period of time under 18 U.S.C. § 4241(d)(2). Ceasar
   appealed that decision to this court. We have jurisdiction under the collateral
   order doctrine. See United States v. McKown, 930 F.3d 721, 725–26 (5th Cir.
   2019), cert. denied, 140 S. Ct. 2518 (2020).
                                         II.
          After a defendant’s initial period of commitment for treatment to
   evaluate or restore competency, the district court has the authority to order
   an additional commitment period if it concludes that there is a substantial
   probability that the defendant will regain competency within that period.
   There is no statutory basis to conclude that the court loses that authority
   simply because when the proceedings were stayed the medical facility




                                          3
Case: 21-20163      Document: 00516270238           Page: 4    Date Filed: 04/06/2022




                                     No. 21-20163


   certified that the defendant was competent at a particular moment. We
   therefore affirm the decision of the district court.
                                          A.
          Ceasar argues that the district court misinterpreted 18 U.S.C. § 4241
   and violated his substantive due process rights by committing him to
   additional restoration treatment after the warden had issued a competency
   certificate. These are legal issues, so we review them de novo. See United
   States v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019), cert. denied, 140 S. Ct.
   2699 (2020); McKown, 930 F.3d at 726.
                                          B.
          It is a denial of due process to try a defendant for a crime if the
   defendant is incompetent to stand trial. United States v. Flores-Martinez, 677
   F.3d 699, 705–06 (5th Cir. 2012). Congress has enacted provisions designed
   to safeguard that due process right. Under 18 U.S.C. § 4241(a), both the
   Government and the defendant may move for a hearing to determine the
   defendant’s mental competency before continuing criminal proceedings. If
   the district court finds that the defendant is incompetent, it must commit him
   to the custody of the Attorney General for hospitalization “for such a
   reasonable period of time, not to exceed four months, as is necessary to
   determine whether there is a substantial probability that in the foreseeable
   future he will attain the capacity to permit the proceedings to go forward.”
   18 U.S.C. § 4241(d)(1).       The defendant may be committed for one
   “additional reasonable period of time” “if the court finds that there is a
   substantial probability that within such additional period of time he will attain
   the capacity to permit the proceedings to go forward.” Id. § 4241(d)(2)(A).
   At the end of the commitment period, if the defendant has not sufficiently
   improved, he is not subject to any additional commitment except by way of




                                          4
Case: 21-20163      Document: 00516270238          Page: 5   Date Filed: 04/06/2022




                                    No. 21-20163


   the civil commitment procedures described in 18 U.S.C. §§ 4246 and 4248.
   Id.
          At any point while the defendant is committed for competency
   restoration treatment and evaluation, the medical facility may certify that the
   defendant has regained competence. Id. § 4241(e). If the facility does so, the
   district court must hold a competency hearing. Id. And if the court concludes
   that the defendant’s competency has indeed been restored, “the court shall
   order his immediate discharge” from treatment and schedule either the trial
   or other related proceedings. Id.
          Ceasar served the large majority of his initial four-month
   commitment, but before that period concluded, the commitment
   proceedings were stayed and Ceasar was ordered to live with his mother.
   During that time, the warden of the hospital certified that Ceasar was
   competent, but by the time a subsequent competency hearing was held,
   Ceasar was again incompetent. Thus, the district court ordered an additional
   period of commitment for restoration treatment.
          Ceasar argues that once the medical facility certified him competent,
   the only way he could be committed again was through civil commitment
   procedures. In his view, once a certificate of competence was issued under
   18 U.S.C. § 4241(e), that ended the “reasonable period of time” for which
   he could be hospitalized for competency restoration. The Government
   responds that the district court properly ordered an additional period of
   treatment for a reasonable period of time under § 4241(d)(2). We agree with
   the Government and thus affirm the district court’s order.
          The relevant statutory provisions allow for up to two periods of
   commitment. A district court may order the first period of commitment “to
   determine whether there is a substantial probability that” the defendant will
   become competent “in the foreseeable future.” 18 U.S.C. § 4241(d)(1). It




                                         5
Case: 21-20163      Document: 00516270238          Page: 6    Date Filed: 04/06/2022




                                    No. 21-20163


   can order the additional period of commitment if “there is a substantial
   probability that within such additional period of time he will attain the
   capacity to permit the proceedings to go forward.” Id. § 4241(d)(2)(A). The
   district court acted in accordance with each of these provisions when it
   committed Ceasar to treatment on two separate occasions. It thus acted
   within its authority, unless its authority was somehow hamstrung by the
   warden’s certification of competency which came while the commitment
   proceedings were stayed and Ceasar was released on bail.
          On that issue, we find no statutory basis to conclude that the warden’s
   certification foreclosed the district court’s authority to order an additional
   commitment period under § 4241(d)(2). Again, when a medical facility in
   which a defendant is being treated for competency restoration certifies that
   the defendant has regained competency, § 4241(e) requires the court to hold
   a competency hearing. 18 U.S.C. § 4241(e). Under that subsection, if the
   court concludes that the defendant has indeed regained competency, the
   proceedings move forward. Id. It does not address when the court concludes
   that the defendant is not in fact competent. See id. Thus, there is no reason
   from the text of that provision to conclude that it controls here.
          The only other statutory basis which could potentially affect the
   district court’s authority to order an additional period of commitment for
   competency restoration is § 4241(d) itself. That provision explains that “[i]f,
   at the end of the time period specified, it is determined that the defendant’s
   mental condition has not so improved as to permit the proceedings to go
   forward, the defendant is subject to [the civil commitment provisions].” 18
   U.S.C. § 4241(d).
          But that statement does not constrain the district court’s ability to
   order a second period of competency restoration treatment. Section 4241(d)
   provides for up to two commitment periods—the first to determine whether




                                          6
Case: 21-20163      Document: 00516270238           Page: 7   Date Filed: 04/06/2022




                                     No. 21-20163


   the defendant will likely gain competency in the near future, and the second
   if it is likely that the defendant will regain competency during that additional
   commitment period. 18 U.S.C. § 4241(d)(1), (2). Subsection (d) goes on to
   explain that the civil commitment proceedings apply when, “at the end of the
   time period specified,” the defendant’s mental condition has not sufficiently
   improved for the proceedings to move forward. Id. § 4241(d). That
   provision must apply to situations in which the court has not concluded under
   subsection (d)(2)(A) that the defendant would likely regain competency with
   a second period of commitment.
          Otherwise, it is hard to imagine when the second period of
   commitment could ever be allowed: If a court concludes that an additional
   commitment period would likely allow for the defendant to regain
   competency (under subsection (d)(2)(A)), it necessarily concludes, albeit
   implicitly, that the defendant’s mental condition has not yet improved to
   permit the proceedings to go forward. We will not read one part of subsection
   (d) in a way that renders another part of that same subsection essentially
   ineffective. See Woodfork v. Marine Cooks & Stewards Union, 642 F.2d 966,
   970–71 (5th Cir. Apr. 1981) (“A basic principle of statutory construction is
   that ‘a statute should not be construed in such a way as to render certain
   provisions superfluous or insignificant.’” (quoting Zeigler Coal Co. v. Kleppe,
   536 F.2d 398, 406 (D.C. Cir. 1976))); Antonin Scalia & Brian A. Garner,
   Reading Law: The Interpretation of Legal Texts 174 (2012) (“If possible, every
   word and every provision is to be given effect . . . . None should be ignored.
   None should needlessly be given an interpretation that causes it to duplicate
   another provision or to have no consequence.”).
          Instead, the natural reading of the provision referencing the civil
   commitment procedures is that it applies when, “at the end of the time
   period specified” by any orders under subsections (d)(1) or (d)(2), a
   defendant remains incompetent. After all, that phrase sits at the end of



                                          7
Case: 21-20163        Document: 00516270238              Page: 8      Date Filed: 04/06/2022




                                         No. 21-20163


   subsection (d) generally and not within subpart (d)(1). 1 In other words, the
   civil commitment provisions take effect only after the court has ordered all
   commitment periods that it might order under those provisions. 2
           Thus, the hospital warden’s certification of competency did not
   undermine the district court’s ability to order an additional period of
   commitment when the court—and all the parties, for that matter—
   concluded that Ceasar had again become incompetent. 3




           1
             The parties disagree about whether the initial commitment period had ended
   when the additional commitment was ordered. If it had expired, Ceasar says, then in his
   view the commitment could not be extended under subsection (d)(2).
           But we agree with the Second Circuit that the statutory provisions do not require
   the additional period of commitment to be ordered before the first period is complete, and
   that ordering the additional commitment period later does not offend due process
   requirements. See United States v. Magassouba, 544 F.3d 387, 406–08 (2d Cir. 2008).
           2
             That is not to say that a district court must always order both an initial and an
   additional period of commitment. If, for example, the court orders the initial period of
   commitment, and at the end of that period concludes that an additional period of
   commitment would not likely allow the defendant to regain competency, there would be no
   statutory justification to order the second period of commitment. See 18 U.S.C.
   § 4241(d)(2)(A).
           3
             We also conclude that the district court did not violate Ceasar’s due process
   rights. The Fifth Amendment Due Process Clause allows the government to involuntarily
   commit incompetent defendants for treatment for a reasonable period of time to the extent
   necessary to determine whether the defendant will attain competency in the near future.
   Jackson v. Indiana, 406 U.S. 715, 738 (1972). The Due Process Clause also allows for an
   additional period of commitment for a reasonable period of time in pursuit of that goal of
   restoring competency. Id. Section 4241(d) by its text closely traces those constitutional
   constraints. See 18 U.S.C. § 4241(d). We have specifically held that § 4241(d) does not
   violate due process. McKown, 930 F.3d at 728. Because the district court complied with
   the requirements of § 4241(d) and ordered commitment periods of a length contemplated
   by that provision, it did not violate Ceasar’s due process rights.




                                               8
Case: 21-20163    Document: 00516270238         Page: 9   Date Filed: 04/06/2022




                                 No. 21-20163


                        *             *              *
         For these reasons, we AFFIRM the order of the district court and
   REMAND for further proceedings consistent with this opinion.




                                      9